CAMMACK, Justice.
The appellants instituted this action to have a portion of an old county road closed. The action originated in the Ows-ley County Court.
The contention upon which the appellants sought to have the portion of the old road closed was that the Highway Department had constructed a new road in the near proximity of the old road. The lands of the appellants front on the old road. The Owsley County Board of Education owns approximately 3½ acres of land, on which is located a county high school, which fronts oh the new road. The School Board also owns a small strip of land between the old road and the new road. The appellants cross this strip of land to reaclu the new road.
The ' commissioners appointed by the county court reported that it was to the best interests of the citizens of Owsley County for the old road to remain open. The county court confirmed that report. The appellants then appealed to the Ows-ley Circuit Court. By agreement of the parties the case was tried before the court without the intervention of a jury. The Circuit Court denied the relief sought by the appellants and confirmed the commissioners’ report.
The principal contention of the appellants is that the portion.of the old roadway in dispute is no longer needed -by the traveling public or-'the School Board. They contend that the old way is used only as a parking space when athletic contests and county fairs are held on the school site.. The School Board introduced evidence showing "that the old roadway is used for purposes other than parking and that it furnishes a more convenient outlet for the traveling public.when large gatherings are held on the school site.
We think the evidence amply supports the' finding-of the lower court and -the judgment is'affirmed.